Order setting aside the verdict of the jury in favor of the plaintiff for $18,279 unless the plaintiff shall stipulate to reduce said verdict to $12,279, reversed upon the law and the facts, with costs, verdict reinstated and judgment directed to be entered thereon, with costs. While this court is reluctant to interfere with the exercise of discretion by the trial court in reducing the verdict (Fitzgerald v. New York Central R. R. Co., 215 App. Div. 1), we are of opinion that there was sufficient evidence from which the jury might find that plaintiff’s epilepsy resulted from the accident and that the verdict under the circumstances is not excessive. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.